DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 83-87, 89, 91-97, 99-100 and 114-117 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 83.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Joanna Brougher on 04/28/2022 and Tom Siepmann on 05/09/2022, and 05/10/2022.

Please amend the claims as follows:
89. (Currently Amended) The VLP of claim 83, wherein the fusion protein comprises at least two recall proteins
99. (Currently Amended) The VLP of claim 83, wherein the fusion protein is conjugated to via a cysteine, lysine, or arginine residue.
100. (Currently Amended) The VLP of claim 99, wherein about 20 to about 100 percent of the cysteine, lysine, and/or arginine residues of the at least one capsid protein are conjugated to 


	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The VLP consisting of at least one virus capsid protein and a fusion protein comprising one protease cleavage peptide sequence and at least one recall protein comprising at least one epitope, wherein the fusion protein is 45 amino acids or less in length and the epitope is from 8-17 amino acids in length was not uncovered in prior art.
The closest prior art is US 2010/0260792 A1 (hereinafter “the ‘792 publication”), ‘792 teaches a chimeric papillomavirus virus-like particle (VLP) that comprises an L1 polypeptide, which is the capsid protein [0013] and optionally L2 polypeptide. ‘792 further discloses that a respiratory syncytial virus (RSV) protein or polypeptide fragment thereof comprising a first epitope, wherein the RSV protein or polypeptide fragment thereof is attached to one or both of the L1 and L2 polypeptides (claim 1 and paragraph [0013, 0020]). ‘792 does not disclose that the protease cleavage peptide sequence is attached to the fusion protein and does not disclose the order in which the proteins are arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Claims 83-87, 89, 91-97, 99-100 and 114-117 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615